Citation Nr: 1337025	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1976 to May 1977, from October 1977 to October 1980, and from October 1982 to October 1984.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of service connection for frostbite, neuropathy, ruptured disc, nerve damage, partial foot amputation, and arthritis, and whether new and material evidence has been received to reopen a claim for a back disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-5626, received November 2012.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied a service connection claim for tinnitus based on the finding that medical evidence did not demonstrate that the Veteran had a current diagnosis of tinnitus; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final. 

2.  Evidence received since that October 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).   

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002);            38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Veteran initially filed a claim of entitlement to service connection for tinnitus in May 2005.  In an October 2005 rating decision, the RO denied the Veteran's claim for tinnitus, in pertinent part, based on a finding that the Veteran did not have a current diagnosis.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision on tinnitus became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013).  

The Veteran filed a claim to reopen in January 2010.  A June 2010 rating decision denied his claim.  The Veteran timely appealed this decision.  

The evidence added to the record since the last final denial includes a VA audiological examination and a statement from the Veteran.  Significantly, the May 2010 VA examination shows that the Veteran reported occasional ringing in both ears and was subsequently diagnosed with tinnitus.  The Board finds that this evidence is new in that it was not associated with the claims folder prior to the October 2005 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, his tinnitus claim will be reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received; to this extent, the appeal is granted.  


REMAND

The Veteran contends that he experiences tinnitus as a result of in-service noise exposure.  His military occupational specialty (MOS) was heavy vehicle operator.  He states that the initial onset of the tinnitus occurred during his active service.  His service treatment records and a report of a May 2005 VA examination are negative with respect to complaints of tinnitus.  

Most recently, in a May 2010 VA examination, the Veteran reported that he has experienced ringing in the ears two or three times during a one year period, and that these symptoms began in 2009.  The examiner opined that there is no connection between the Veteran's military service and his current complaints of occasional tinnitus.  The examiner did not provide a rationale for this opinion.  Notably, he did not comment/address the Veteran's contention that in-service noise exposure had caused the tinnitus.

The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  In rendering an adequate opinion, the medical examiner must support his conclusion with a rationale for the Board to consider.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) "[M]ost of the probative value of a medical opinion comes from its reasoning."  As the May 2010 examination report contained no rationale for the negative nexus opinion, the Board finds that a remand for an addendum opinion to clarify the etiology of the Veteran's tinnitus is necessary.  

During a May 2011 VA examination on his spine, the Veteran indicated that he was receiving Social Security Disability since 2009 for multiple health issues.  Other evidence of record, including an October 2012 letter from the Social Security Administration, indicates that the Veteran is currently in receipt of Social Security Disability benefits.  This raises the possibility of outstanding SSA disability records that may be pertinent to the claim on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist. See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant medical evidence that may have come into existence since the May 2010 VA audiological examination report. 

2.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency. If these requested records do not exist or are unavailable, and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Following receipt of the foregoing records, return the file to the May 2010 VA examiner who conducted the Veteran's audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran for his hearing is left to the discretion of the clinician selected to write the addendum opinion.
	
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his active service, to include in-service noise exposure.  The examiner is advised to accept that the Veteran has a current diagnosis of tinnitus as well as his in-service history of noise exposure.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


